17‐132 
     Iocovello v. City of New York and Police Officer Erica Francis 
                                                                                             
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                                                 
                                        SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
                 At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the 
     Second  Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40 
     Foley  Square,  in  the  City  of  New  York,  on  the  14th  day  of  November,  two 
     thousand seventeen. 
      
     PRESENT:   
                 DENNIS JACOBS, 
                 ROBERT D. SACK, 
                 BARRINGTON D. PARKER, 
                         Circuit Judges.   
     _____________________________________ 
                                                           
     Joseph Iocovello, 
      
                         Plaintiff‐Appellant, 
      
                 v.                                                      17‐132 
                                                                   
     City of New York and Police Officer Erica 
     Francis, 

                                                               1
 
                   Defendants‐Appellees 
                    
New York Police Department and New York 
City Department of Sanitation 
 
                   Defendants 
___________________________________ 
 
FOR PLAINTIFF‐APPELLANT:                     Christopher H. Fitzgerald, Law 
                                             Office of Christopher H. Fitzgerald, 
                                             New York, NY. 
                                             Joshua Moskovitz, Bernstein, Clarke 
                                             & Moskovitz PLLC, New York, NY 
 
FOR DEFENDANTS‐APPELLEES:                    Eric Lee (Richard Dearing, on the 
                                             brief), Assistant Corporation Counsel 
                                             for the City of New York, for Zachary 
                                             W. Carter, Corporation Counsel for 
                                             the City of New York, New York, NY. 
 
      Appeal from a judgment of the United States District Court for the 
Southern District of New York (Failla, J.). 

      UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED.   
       
      Joseph Iocovello appeals from the district court’s grant of summary 
judgment, dismissing on qualified immunity grounds, his false arrest claims 
brought under 42 U.S.C. § 1983 and New York state law against New York City 
Police Officer Erica Francis.    Iocovello argues on appeal that the district court 
adopted the defendants’ version of disputed facts and relied on the erroneous 
proposition that, under New York law, probable cause to arrest can rest solely on 

                                         2
the word of an alleged eyewitness or victim.    We assume the parties’ familiarity 
with the underlying facts, the procedural history of the case, and the issues on 
appeal. 
        
       1.    Summary judgment is to be granted if “the movant shows that there 
is no genuine issue as to any material fact and the movant is entitled to judgment 
as a matter of law.”    Fed. R. Civ. P. 56(a).    The district court properly applied 
Rule 56 in dismissing Iocovello’s suit. 

       “An officer is entitled to qualified immunity against a suit for false arrest if 
he can establish that he had arguable probable cause to arrest the plaintiff.”   
Garcia v. Does, 779 F.3d 84, 92 (2d Cir. 2015) (internal citation and quotation 
marks omitted).    “Arguable probable cause exists if either (a) it was objectively 
reasonable for the officer to believe that probable cause existed, or (b) officers of 
reasonable competence could disagree on whether the probable cause test was 
met.”    Id. (internal citation and quotation marks omitted).    Probable cause to 
arrest exists if “facts and circumstances within the officer’s knowledge that are 
sufficient to warrant a prudent person, or one of reasonable caution, in believing, 
in the circumstances shown, that the suspect has committed, is committing, or is 
about to commit an offense.”    Michigan v. DeFillippo, 443 U.S. 31, 37 (1979).    “In 
an unlawful arrest action, an officer is subject to suit only if his judgment was so 
flawed that no reasonable officer would have made a similar choice.”    Amore v. 
Novarro, 624 F.3d 522, 531 (2d Cir. 2010) (alteration, internal citation and 
quotation marks omitted); see also Caldarola v. Calabrese, 298 F.3d 156, 162 (2d 
Cir. 2002).    When deciding “whether probable cause exists[,] courts must 
consider those facts available to the officer at the time of the arrest and immediately 
before it, as [p]robable cause does not require absolute certainty.”    Panetta v. 
Crowley, 460 F.3d 388, 395 (2d Cir. 2006) (internal citations and quotation marks 
omitted; emphasis in original).   
 
       Officer Francis, upon arriving at the scene of a fracas, first spoke with 
Iocovello, a supervisor at the New York City Department of Sanitation, who told 
her that Walter King, Iocovello’s subordinate, had assaulted him.    Iocovello 
appeared to have suffered an injury to his leg.    Next, Officer Francis spoke with 

                                           3
King, who stated that he had been assaulted by Iocovello after a verbal dispute, 
and that his back was hurt in the alleged assault.    Officer Francis arrested both 
men.    Iocovello did not dispute these facts; rather, he stipulated to the 
truthfulness of each fact as asserted in Officer Francis’ S.D.N.Y. Local Civil Rule 
56.1 Statement, responding to each as “[n]ot disputed for the purposes of this 
motion.”    Joint App’x at 161–64.    So, relying on these undisputed facts, the 
district court held that it could not conclude “that no reasonably competent 
officer would have determined that Officer Francis had probable cause to arrest 
Iocovello for third‐degree assault or third‐degree menacing,” as defined under 
New York law, and granted Officer Francis’ motion for summary judgment.    Id. 
at 217.    The district court thus applied the proper standard for summary 
judgment.   
 
       2.      As to whether the district court adopted an erroneous standard that a 
police officer can find probable cause to arrest based solely upon the complaint of 
an alleged victim, Iocovello misunderstands our precedent.    A police officer may 
rely on the statements of a putative victim or witness to determine if probable 
cause exists for an arrest, unless the officer is presented with a reason to doubt the 
witness’ veracity.    Panetta, 460 F.3d at 395; see also Oliveira v. Mayer, 23 F.3d 
642, 647 (2d Cir. 1994) (“[W]hen information furnished by a single complainant 
suffices to establish probable cause, such information often comes from the 
victim, who has provided specific details of the crime.”); Miloslavsky v. AES 
Eng’ring Soc’y, 808 F.Supp. 351, 355 (S.D.N.Y.1992) (“The veracity of citizen 
complaints who are the victims of the very crime they report to the police is 
assumed.”), aff’d, 993 F.2d 1534 (2d Cir.1993), cert. denied, 510 U.S. 817 (1993).    It 
is undisputed that, at the scene of the incident, King told Officer Francis he and 
Iocovello had grabbed each other and that his back was injured.    It is also 
undisputed that “Officer Francis did not doubt the reliability of Walter King[’s]” 
statements to her, based on her observations at the scene.    Joint App’x at 163.   
This evidence was enough to establish arguable probable cause to arrest Iocovello 
for third degree assault.    See N.Y. Pen. Law § 120.00. 
 
       The eyewitnesses to the altercation between King and Iocovello prepared 
handwritten statements, each of which indicated that King attacked Iocovello.    It 

                                           4
is disputed however, whether Officer Francis had the opportunity to, or did, read 
the statements before arresting Iocovello and King.    Even viewing the evidence 
in the light most favorable to Iocovello to the effect that Officer Francis had 
indeed seen the statements before the arrests, Office Francis nevertheless had 
arguable probable cause to arrest Iocovello based on King’s statement alone.    See 
Curley v. Vill. of Suffern, 268 F.3d 65, 70 (2d Cir. 2001) (“[W]e have found 
probable cause where a police officer was presented with different stories from an 
alleged victim and the arrestee.”).    “Once a police officer has a reasonable basis 
for believing there is probable cause, he is not required to explore and eliminate 
every theoretically plausible claim of innocence before making an arrest.”   
Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 128 (2d Cir. 1997).   
 
       Iocovello argues that he displayed visible injuries, that King did not, and 
that King is a much physically larger man, such that a reasonable police officer 
could not have thought that Iocovello assaulted King.    However, a reasonable 
officer responding to this workplace incident may have assumed that a fight 
involving both Iocovello and the much larger King could logically lead to the 
smaller person having the greater signs of injury. See Martinez v. Simonetti, 202 
F.3d 625, 635 (2d Cir. 2000) (plaintiff’s account that he could not have been the 
aggressor since he was “severely injured” and therefore was falsely arrested was 
not inconsistent with account of resisting arrest or officer’s conclusion that 
plaintiff committed a crime); Curley, 268 F.3d at 70.    There was also no need for 
an in‐depth investigation once Officer Francis heard King’s version of the events, 
viewed evidence that a scuffle had occurred between Iocovello and King, and had 
no reason to doubt the veracity of King’s statements: 
 
       Although a better procedure may have been for the officers to investigate 
       plaintiffʹs version of events more completely, the arresting officer does not 
       have to prove plaintiffʹs version wrong before arresting him.    Nor does it 
       matter that an investigation might have cast doubt upon the basis for the 
       arrest.    Before making an arrest, if the arresting officer has probable cause, 
       he need not also believe with certainty that the arrestee will be successfully 
       prosecuted. 
        

                                           5
Curley, 268 F.3d at 70 (internal citations omitted); see also Krause v. Bennett, 887 
F.2d 362, 372 (2d Cir. 1989) (“Once officers possess facts sufficient to establish 
probable cause, they are neither required nor allowed to sit as prosecutor, judge 
or jury.    Their function is to apprehend those suspected of wrongdoing, and not 
to finally determine guilt through a weighing of the evidence.”). 
 
       For the foregoing reasons, we hereby AFFIRM the judgment of the district 
court.     
        
                                        FOR THE COURT:   
                                        Catherine O=Hagan Wolfe, Clerk 
                                         




                                          6